DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 20  rejected under 35 U.S.C. 103 as being unpatentable over Orbay (US Patent 7250053B2) in view of Gonzalez-Hernandez (US Patent 20110152943A1).
Orbay discloses a method of volar plate fixation on a fractured distal radius (low profile distal radius fracture fixation plate, Fig. 1-2 and 15-16).  Specifically in regards to claim 1, Orbay discloses the step of positioning a monolithic distal radius fixation plate (102) comprising a plate body (body of 102) alongside a volar side of the fractured distal radius (900) so (i) the plate body (body of 102) is proximal to a watershed line (910) of the fractured distal radius (900) (As can be seen in Fig. 15-16, the plate 102 lies adjacent the watershed line shown as dark line 910 on the radius.) (Fig. 1-2 and 15-16; and Col. 4 lines 45-58 and Col. 6 lines 23 to Col. 7 line 3).   However, Orbay is silent as to a plate extension that extends distal to the watershed line when the plate is in position and is thinner on average than the plate body.
Gonzalez-Hernandez discloses a method of volar plate fixation on a fractured distal radius (bone plate and tool assembly and method for use thereof, Fig. 1-5).  Specifically in regards to claim 1, Gonzalez-Hernandez discloses the step of positioning a monolithic distal radius fixation plate (14) comprising a plate body (40) and a plate extension (42) alongside a volar distal radius of the fractured (PF) distal radius (B) wherein the plate extension (42) of the monolithic distal radius fixation plate (14) extends distal to the watershed line of the fractured distal radius (PF of B) (As can be seen in Fig. 1 and 4-5, the extension portion 42 with tines 70 are distal to the watershed line to buttress the bone fragments.  Therefore, if the plate of Orbay were to be modified to include the tines 70 of Gonzalez-Hernandez they would extend from the head portion 118 of the plate 102 of Orbay they would be the only part of the plate that would extend past the watershed line.)  (Fig. 1-5; and Page 3 Para. [0031], Page 3 Para. [0037] to Page 4 Para. [0039], Page 4 Para. [0044] to Page 5 Para. [0052]).  Gonzalez-Hernandez also discloses the plate extension (42) (i) projects from the plate body (40), and (ii) is thinner on average than the plate body (40) (As can be seen in Fig. 1-2, the tines narrow to a point which has a smaller 
In regards to claim 20, Orbay discloses the step of screwing a screw (108) into an obliquely angled screw hole (138) on the plate body (body of 102, specifically 118 portion) so as to configure the plate body (body of 102) to further stabilize and anchor in place a radial styloid fragment of the fractured distal radius (900) (Orbay discloses that the threaded peg 108 is placed in hole 138 which is angled obliquely. The term “configured to” as used in the limitation is believed to be merely a functional recitation that only requires the plate and screw combination to be capable of performing the stated function. Specifically as shown in Fig. 3-4 of Orbay the peg is placed in a hole in a similar head location as applicant’s screw hole 50 shown in Fig. 4 and 6 and therefore, would be capable of stabilizing the same type of fracture.) (Fig. 1-4 and 15-16; and Col. 4 lines 45-68, Col. 4 line 31 to Col. 5 line 22).

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Orbay in view of Gonzalez-Hernandez as applied to claim 1, and further in view of Huebner (US Patent Pub. 20050234458A1). 
Orbay in view of Gonzalez-Hernandez discloses a method of positioning a plate on a fractured distal radius wherein the plate has a plate body and a plate extension in which only the plate extension extends distal to the watershed line of the radius.  In regards to claims 19 and 29, the combination of Orbay in view of Gonzalez-Hernandez discloses wherein the plate extension extends distal to the watershed line at an ulnar volar corner (If the plate of Orbay were to be 
Huebner discloses a method capable of being used for volar plate fixation on a fractured distal radius (expanded stabilization of bones, Fig. 4-6).  Specifically in regards to claims 19 and 29, Huebner discloses a plate (40) having a plate extension (162 having extension region 164), the plate extension (162 having extension region 164) being between 30% to 50% thinner on average than the plate body (body of 40), wherein the plate extension (162 having extension region 164) is at least 20% thinner on average (Huebner discloses that member 162 having extension region 164  he thickness of the extension member may be substantially less than the thickness of the bone plate, such as less than about one-half the thickness.) (Fig. 10; and Page 5-6 Para. [0055], Page 8 Para. [0076]-[0077]).  Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to thin the extension disclosed by the combination and shown in Gonzalez-Hernandez by to be between 30% to 50% or at least 20% thinner on average than the distal radius fixation plate body, since Gonzalez-Hernandez requires that the extension be thinner for bendability but does not show or disclose how much thinner, and since Huebner teaches that an approximately less than 50% thinner portion may be more easily bent than the rest of the plate. 


Allowable Subject Matter
Claims 2-18, 26-28, and 30 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks Pg. 7-12, filed 2/4/21, with respect to the claims have been fully considered and are persuasive.  The previous rejection of Gonzalez-Hernandez in view of Huebner and Orbay has been withdrawn, and a new rejection has been made herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Examiner, Art Unit 3775